Citation Nr: 1742411	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-50 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for stomach cancer to include residuals of stomach removal, secondary to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to June 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision promulgated in September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Stomach cancer has not been shown to be causally or etiologically related to an event, injury or disease of service origin, to include contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for entitlement to service connection for stomach cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.304; 38 C.F.R. §§ 3.307 (a)(7), 3.309(f) (2016) (amended March 14, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Notice

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 to allow presumptive service connection for certain enumerated diseases related to exposure to contaminated drinking water at Camp Lejeune.  Under the new regulations, a veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307(a)(7) (2016)(amended March 14, 2017).  If a veteran, or former reservist or member of the National Guard, was exposed to contaminants in the water supply at Camp Lejeune during military service and the exposure meets the requirements of § 3.307(a)(7), the following diseases will be service-connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of § 3.307(d): 1) kidney cancer; 2) liver cancer; 3) Non-Hodgkin's lymphoma; 4) adult leukemia; 5) multiple myeloma; 6) Parkinson's disease; 7) aplastic anemia and other myelodysplastic syndromes; and 8) bladder cancer.  38 C.F.R. § 3.309(f) (2016)(amended March 14, 2017).  The rule applies to all claims pending before the finalization of the rule on March 14, 2017, as here.

III. Analysis

The Veteran's service treatment records (STRs), which include enlistment and separation examinations, were silent for any stomach complaints.  

The Veteran's personnel records showed he was stationed at Camp Lejeune from November 1957 to December 1958.

Private treatment records from the Social Security Administration showed the Veteran was diagnosed with gastric carcinoma beginning in August 1994.  In August 1995, the Veteran underwent a total gastrectomy with lymphadenectomy, jejunostomy tube and a cholecystectomy.  An examination on October 1996 recorded the bladder as unremarkable.

The Veteran was afforded a VA examination in September 2014 with a subject matter expert regarding exposure to contaminated water at Camp Lejeune.  The examiner opined the stomach cancer was less likely than not caused by or a result of the Veteran's exposure at Camp Lejeune.  The examiner used a calculation template, which indicated a low level of exposure to solvents while the Veteran was stationed at Camp Lejeune would not be expected to contribute to the Veteran's condition.  The examiner determined the Veteran's cigarette smoking, one pack per day, was the most likely contributing factor.  

In October 2014, a private medical physician opined "it is certainly possible" that the Veteran's exposure to contaminated water did attribute to the development of stomach cancer thirty years after exposure.

In the September 2017 informal hearing presentation, the Veteran contends both the bladder and liver are fed by contents of the stomach and the examiner did not adequately assess the anatomical relationship between the stomach and organs which are presumptively service connected due to exposure to contaminated water at Camp Lejeune.  

The Veteran's stomach cancer is not subject to presumptive service connection under 38 C.F.R. § 3.309(f).  The Board notes the Veteran reported his bladder was removed at the same time his stomach was removed in 1994, and bladder cancer is listed under 38 C.F.R. § 3.309(f); potentially insinuating a connection between his stomach cancer and his bladder.  However, the Veteran's medical records showed his gallbladder was removed (cholecystectomy) during the stomach removal, and his bladder was still intact in October 1994, over a month after the reported surgery.  Therefore, the Veteran's contention is incorrect.  Stomach cancer is not one of the diseases listed as subject to presumptive service connection.  Id.  Although the Veteran does not to meet the criteria for presumptive service connection, he is not precluded from service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Regarding the first element of service connection, a current disability, the Board finds that the Veteran was diagnosed with stomach cancer and had a gastrectomy.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  The Veteran was diagnosed with stomach cancer and had a gastrectomy in August 1994.  

The Veteran contends his stomach cancer and resulting stomach removal are due to consuming contaminated water at Camp Lejeune.  However, the Board has reviewed the evidence of record and finds the preponderance of the evidence against finding a positive nexus between the Veteran's condition in and contaminated water at Camp Lejeune.  The Veteran's separation examination was negative for any reported stomach symptoms.  The September 2014 VA examiner provided a negative nexus opinion and explained the Veteran's stomach cancer and resulting stomach removal were due to the Veteran's history of smoking cigarettes.  

VA treatment notes from October 2014 provide a positive nexus opinion from a physician.  The physician provided an opinion on the etiology of the Veteran's stomach cancer without providing supporting rationale for the conclusory opinion.  In addition, the Veteran said "it is certainly possible" for the Veteran's stomach cancer to be related, therefore using a standard which is lower than the VA's standard of "at least as likely as not."  The Board has carefully reviewed these conflicting medical opinions and finds the opinion from the VA examination to be more probative than the private opinion because the VA examination opinion provides supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Thus, the more probative medical opinion weighs against service connection for migraine headaches.

Consistent with 38 C.F.R. § 5107(b) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board has carefully considered the Veteran's lay statements and contentions.  The Board does not doubt the sincerity of his beliefs.  However, as a layperson, the Veteran is not competent to state the cause of his stomach cancer.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  The Board is cognizant of the ability of lay witnesses to discern specific symptoms that may be indicative of a stomach condition; however, the actual stomach cancer may only be diagnosed following medical testing for which the lay witnesses in this case have not established sufficient medical expertise to conduct.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Accordingly, for the above reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for stomach cancer to include residuals of stomach removal due to contaminated water of Camp Lejeune.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for stomach cancer to include residuals of stomach removal, secondary to contaminated water at Camp Lejeune is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


